REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the Amendment of 07/28/2022, wherein Claims 1-16, 18-31 are pending, claims 1, 15, 16, 18, 29, 30 are amended, claim 17 is canceled, and claim 31 is added, wherein claims 1, 18, 29, 30 are written in independent form. 
The following is an examiner's statement of reasons for allowance.
Regarding claims 1, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of receive an indication of a first set of parameters that corresponds to a direct communication link between an industrial internet-of-things (IIoT) device that includes the network node and a first controller; receive an indication of a second set of parameters that corresponds to an indirect communication link between the IIoT device and the first controller through a second controller; schedule a communication on at least one of the direct communication link or the indirect communication link based at least in part on the first set of parameters and the second set of parameters; and transmit an indication of a resource allocation corresponding to the scheduled communication to at least one of the first controller or the second controller based at least in part on scheduling the communication on the at least one of the direct communication link or the indirect communication link, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation). 
Regarding claim 18, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of receiving an indication of a first set of parameters that corresponds to a direct communication link between an industrial internet-of-things (IIoT) device that includes the network node and a first controller; receiving an indication of a second set of parameters that corresponds to an indirect communication link between the IIoT device and the first controller through a second controller; scheduling a communication on at least one of the direct communication link or the indirect communication link based at least in part on the first set of parameters and the second set of parameters; and transmitting an indication of a resource allocation corresponding to the scheduled communication to at least one of the first controller or the second controller based at least in part on scheduling the communication on the at least one of the direct communication link or the indirect communication link, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding claim 29, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of receive an indication of a first set of parameters that corresponds to a direct communication link between an industrial internet-of-things (IIoT) device that includes the network node and a first controller; receive an indication of a second set of parameters that corresponds to an indirect communication link between the IIoT device and the first controller through a second controller; schedule a communication on at least one of the direct communication link or the indirect communication link based at least in part on the first set of parameters and the second set of parameters; and transmit an indication of a resource allocation corresponding to the scheduled communication to at least one of the first controller or the second controller based at least in part on scheduling the communication on the at least one of the direct communication link or the indirect communication link, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding claim 30, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of means for receiving an indication of a first set of parameters that corresponds to a direct communication link between an industrial internet-of-things (IIoT) device that includes the apparatus and a first controller; means for receiving an indication of a second set of parameters that corresponds to an indirect communication link between the IIoT device and the first controller through a second controller; means for scheduling a communication on at least one of the direct communication link or the indirect communication link based at least in part on the first set of parameters and the second set of parameters; and means for transmitting an indication of a resource allocation corresponding to the scheduled communication to at least one of the first controller or the second controller based at least in part on scheduling the communication on the at least one of the direct communication link or the indirect communication link, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding the art made of record U.S. Patent Application Publication No. 20170127301 to Sharma (hereinafter d1) and U.S. Patent Application Publication No. 20200259896 to Sachs  (hereinafter d2) (which most accurately reflects the more relevant art at the time of filing) which disclose a control panel receives an indication of a first set of parameters that correspond to a direct communication link between an industrial internet-of-things (IIoT) device (see d1 paragraphs [0030, [0032], [0036], and [0037]). D1 and d2 not disclose receiving an indication of a first set of parameters that corresponds to a direct communication link between an industrial internet-of-things (IIoT) device that includes the network node and a first controller or transmitting an indication of a resource allocation corresponding to the scheduled communication to at least one of the first controller or the second controller based at least in part on scheduling the communication on the at least one of the direct communication link or the indirect communication link. Independent claims 18, 29, and 30, as amended, recite similar features. Therefore, independent claims 1, 18, 29, and 30, and the claims that depend thereon, are patentable over the prior art made of record. 
Therefore, the cited references fail to disclose or suggest "of receive an indication of a first set of parameters that corresponds to a direct communication link between an industrial internet-of-things (IIoT) device that includes the network node and a first controller; receive an indication of a second set of parameters that corresponds to an indirect communication link between the IIoT device and the first controller through a second controller; schedule a communication on at least one of the direct communication link or the indirect communication link based at least in part on the first set of parameters and the second set of parameters; and transmit an indication of a resource allocation corresponding to the scheduled communication to at least one of the first controller or the second controller based at least in part on scheduling the communication on the at least one of the direct communication link or the indirect communication link," as recited in claims 1, 18, 29, 30 as amended. 
No single art made of record disclose, teach, or suggest the limitations of claims 1, 18, 29, 30 when the limitations are considered as a whole as a whole as defined in claims 1, 18, 29, 30 either alone or in any reasonable combination. Therefore, all the limitations present in the claims, when treated as a whole, distinguish the limitations from the art made of record and are not obvious from a combination thereof. The Prior art fails to teach the limitations of the claims when considered as a whole.  When incorporating all the limitations in combination none of the prior art, alone or in combination, teach all the features as claimed in claims 1, 18, 29, 30 the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of each claim noted. The prior art of record, alone or in combination, does not fairly disclose the limitations of claims when incorporating the limitations addressed above in combination with all the limitations of the claims 1, 18, 29, 30; claims 2-16, 19-28, 31 depend on independent claims 1, 18, 29 and inherit the distinguishing limitations noted above by virtue of their dependence and add further limitations. Therefore, said claims are also distinguished over the art made of record for the same reasoning as set forth above. Therefore claims 1-16, 18-31 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in claim 30 with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As no rebuttal of the presumption has been made by the Applicant the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The claim limitations  of claim 30 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965  the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643